Citation Nr: 0815927	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-12 080A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for major depressive 
disorder.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for a low back disability.

Entitlement to a disability rating greater than 10 percent 
for residuals of a left knee injury, including instability.  

Entitlement to a disability rating greater than 10 percent 
for left knee arthritis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1981 and from May 1987 to May 1992.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.


REMAND

Unfortunately, at some point after the veteran's appeal was 
certified to the Board, the veteran's claims file, including 
his original service medical records, service personnel 
records, early rating decisions, and other medical evidence, 
was misplaced.  Although the claims file currently before the 
Board is classified as "rebuilt", even the most cursory of 
inspections would reveal that the available folder is 
terribly incomplete, as a plethora of critical evidence is 
missing.  

According to VA procedures which govern this situation, 
several specific steps must be taken when a veteran's file 
has been lost.  M21-1MR, Part III, Subpart ii, Chapters 1-8.  
First an exhaustive search of the entire office must be 
accomplished.  The file must be added to a master "search 
list."  Next, a request for the missing claims file must be 
made to the Records Management Center, as well as to any 
station(s) where there is reason to believe the file may be 
located.  According to a letter in the file, such a search 
has been undertaken at the RO.  It is not possible to tell 
from review of the currently-available file whether the file 
has been added to the master search list, or whether a 
request has been made to the Records Management Center.  
There is no indication that a comprehensive search of other 
locations where the file might be located has been 
undertaken.  If such actions were undertaken in accordance 
with the governing procedures, they were not documented for 
the record.

Review of the VA's Veterans Records Locator system record 
reveals that in addition to having been stored in various 
locations within the RO, the file was also transferred to the 
VA's Western Area Office in Phoenix, Arizona in 2003 and 
2004; and to the VA Medical Center in Tampa in December 2003 
and March 2004.  Therefore, these facilities should be 
contacted in the effort to locate the file. 

The current claims file contains an attorney fee agreement, 
indicating that the veteran had been represented by an 
attorney in 2001 and 2002, and possibly beyond.  Private 
attorneys representing veterans often obtain a copy of the 
veteran's claims file.  If indeed, this attorney has a 
duplicate of the claims file up to the point when such 
representation ceased, requesting the file from the attorney 
could go a long way toward reconstructing the veteran's 
entire file.  Therefore, upon remand, the attorney should be 
contacted to obtain her copy of the veteran's files, if she 
has one.   

If the attorney does not have a copy of the file, all 
evidence which is available must be obtained for inclusion in 
the file.  At the least, copies of all computerized records, 
including rating decisions, VA-generated letters, Statements 
of the Case, Supplemental Statements of the Case, and all 
other VA-generated evidence should be identified and printed 
for the file.  (Some of these documents have been reprinted 
and associated with the new file, but not all.)  The veteran 
had a Board video hearing in June 1999; therefore, the 
transcript of this hearing should be printed and included in 
the file, as well.  

Currently, the claims file contains copies of VA medical 
treatment reports dated between 1996 and 2003, and a single 
copy, submitted by the veteran himself, reflecting treatment 
in March 2007.  There are references to earlier VA treatment; 
for example, a February 2000 Board decision makes reference 
to a 1993 VA hospitalization.  All indications are that the 
veteran continues to receive on-going VA medical treatment.  
Furthermore, any VA medical records are deemed to be 
constructively of record in proceedings before the VA.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon 
remand, all VA hospital, outpatient treatment, and 
examination records dated between 1992, when the veteran was 
discharged from service, and 1996, and from 2003 until the 
present should be obtained.

If the veteran has received any private medical treatment, 
these records would be helpful to his claims as well.  In the 
effort to rebuild his claims file, the veteran should scour 
his own files and submit copies of any relevant documents he 
has, including his service records, DD214s, and any medical 
information.  All sources should be considered, to include 
insurance records, workman's compensation records, etc.  The 
veteran can help himself and his claims by working closely 
with the RO in the effort to rebuild his claims file as 
completely as possible.

In reconstructing lost records, attempts to obtain duplicate 
records which were or should have been in the veteran's 
original claims file should be made.  For example, requests 
to sources of information regarding the veteran's claimed 
stressor events and inservice medical treatment, if any, may 
be contacted again to provide another copy of any record that 
had been previously provided.  Likewise, clues and references 
to additional documentation should be pursued as they turn 
up.  For instance, all Statements of the Case and 
Supplemental Statements of the Case contain a section listing 
evidence considered-and should any of these statements of 
the case/supplemental statements of the case have been saved 
in computer files, they may be re-printed and the lists of 
evidence they contain reviewed for available evidence which 
could be obtained to reconstruct the veteran's claims file.  
It is to be expected that other such clues and references 
will be added to the file during the course of reconstructing 
it; and these sources should be pursued to the extent 
possible.

Upon remand, a search which is consistent with both the 
letter and spirit of the guidelines for locating lost VA 
files must be undertaken and every step and action taken must 
be documented in a manner which is reviewable.  If cryptic 
location codes or action codes are used in this 
documentation, a key or guide to such codes must be attached.  
Such transparency is crucial not only for review by higher 
tribunals, but also so that the veteran will understand that 
the VA is treating his information and appeal with the 
greatest care and respect.  Having apparently misplaced the 
veteran's claims file, it is now incumbent upon the VA as an 
organization to make diligent efforts to locate the veteran's 
missing file folder, and if the folder is not found, then to 
reconstruct the veteran's claims file as completely as 
possible.

Accordingly, the case is REMANDED for the following actions:

1.  Requests to search for the missing 
claims file must be made to the Records 
Management Center, the Tampa VA Medical 
Center, the Western Area Office, and any 
other locations to which the claims file 
may have been sent.  All requests, 
responses, and actions taken to locate the 
veteran's claims file must be fully 
documented for future review.

2.  If the file is not located after 
contacting the sources above, the private 
attorney who was engaged to represent the 
veteran in 2001 should be contacted and 
requested to provided her copy of the 
claims file, if she has one, and if not, 
to provide copies of any documents she may 
have which would have been filed in the 
veteran's claims file.

3.  IF the veteran's claims file has not 
been located after all possible sources 
have been exhausted, the RO should proceed 
to reconstruct the evidence which was in 
the original claims file, following the 
guidance contained in the M21 Manual and 
including printing of relevant documents 
as may have been stored on VA computers.  
Logical leads to sources of additional 
records as may present themselves as the 
process goes forward should be pursued.  

4.  Copies of the veteran's records of VA 
medical treatment for the period dated 
from 1992 to 1996, and from 2003 to the 
present should be associated with the 
claims file.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record, 
ensuring that all clues and references as 
to additional evidence or additional 
sources revealed by the above development 
have been exhausted.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

